DETAILED ACTION
Claims 1-26 are presented for examination.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. §1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. §1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. §1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. §1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 19-21 and 24-26, drawn to a pharmaceutical combination comprising (a) a dose of TH-302 formulated for infusion in the range of < about 320 mg/m2, and (b) a dose of an immunomodulator selected from inhibitors of PD-1, PD-L1, PD-L2 and agonists of 4-1BB, and a pharmaceutical combination comprising (a) a dose of TH-302 formulated for infusion in the range of about 320 mg/m2 to about 480 mg/m2, and (b) a dose of ipilimumab formulated for infusion of about 3 mg/kg. 

Group II, claim(s) 1-18 and 22-23, drawn to a method of treating cancer comprising administering to a patient in need of such treatment a therapeutically effective amount of a hypoxia-activated prodrug in combination with a therapeutically effective amount of an immunomodulator selected from inhibitors of PD-1, PD-L1, PD-L2, and agonists of 4-1BB.

The groups of inventions listed above as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the inventions of Groups I-II lack unity of invention because even though the inventions of these groups requires the shared technical feature of a combination of the hypoxia-activated prodrug TH-302 and an immunomodulator, such as ipilimumab, this technical feature is not a special technical feature as it does not make a contribution over the prior art. See Curd et al. (U.S. Patent Application Publication No. 2015/0258125 A1; 2015, already of record), which clearly teaches formulations of the hypoxia-activated prodrug TH-302 for the treatment of cancer, including melanoma, wherein the TH-302 is formulated for administration either alone or in combination with other anticancer agents, e.g., immunomodulatory agents (p.3, para.[0025]; p.5, para.[0061]; p.7, para.[0077]; p.7, para.[0083]; p.8, para.[0093]; p.9, para.[0098]). Although Curd et al. teaches formulation of TH-302 alone or with further incorporation of an immunomodulatory agent generally (but not specifically ipilimumab as instantly claimed), Cogswell et al. (WO 2013/173223 A1; 2013) teaches ipilimumab as an anti-cancer immunotherapeutic that is a CTLA-4 antibody useful in the treatment of, e.g., advanced melanoma (p.2, l.4-13). The skilled artisan, therefore, would have found it prima facie obvious to combine Curd’s anti-cancer TH-302 formulation, disclosed for use in the treatment of cancer, . 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions have unity of invention, Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other invention.

	ELECTION OF SPECIES REQUIREMENT
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

IF GROUP I IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTION:
(A) Election of ONE single disclosed species of immunomodulator from those specifically provided for in claim 26, which are: (i) AMP-224, (ii) YW243.55.S70, (iii) MPDL3280A, (iv) MEDI-4736, (v) MSB-0010718C, (vi) MDX-1105, (vii) pidilizumab, (viii) AMP-514, (ix) tremelimumab, (x) ipilimumab, (xi) pembrolizumab, or (xii) nivolumab.
NOTE: Applicant MUST, in reply to this action, clearly identify the function of the elected species of immunomodulator as (i) a PD-1 inhibitor, (ii) a PD-L1 inhibitor, (iii) a PD-L2 inhibitor, or (iv) an agonist of 4-1BB, as provided for in claim 19, AND, more specifically, (v) an immunoadhesin, (vi) a CTLA-4 antibody, (vii) a PD-1 antibody, (viii) a PD-L1 antibody, (ix) a PD-L2 antibody, or (x) a 4-1BB antibody, as provided for in claim 25. 
IF GROUP II IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTIONS:
(B) Election of ONE single disclosed species of immunomodulator from those specifically provided for in claim 6, which are: (i) AMP-224, (ii) YW243.55.S70, (iii) MPDL3280A, (iv) MEDI-4736, (v) MSB-0010718C, (vi) MDX-1105, (vii) pidilizumab, (viii) AMP-514, (ix) tremelimumab, (x) ipilimumab, (xi) pembrolizumab, or (xii) nivolumab.
NOTE: Applicant MUST, in reply to this action, clearly identify the function of the elected species of immunomodulator as (i) a PD-1 inhibitor, (ii) a PD-L1 inhibitor, (iii) a PD-L2 inhibitor, or (iv) an agonist of 4-1BB, as provided for in claims 1-2, AND, more specifically, (v) an immunoadhesin, (vi) a CTLA-4 antibody, (vii) a PD-1 antibody, (viii) a PD-L1 antibody, (ix) a PD-L2 antibody, or (x) a 4-1BB antibody, as provided for in claim 5. 
(C) Election of ONE single disclosed species of cancer from those specifically provided for in claim 22, which are: (i) prostate cancer, (ii) pancreatic cancer, (iii) melanoma, or (iv) head and neck cancer.
The following claims are generic: (i) claims 1-6, 10-19 and 21-26 are generic to the claimed species of immunomodulator, and (ii) claims 1-18 and 22 are generic to the claimed species of cancers to be treated via the recited methods.

The species of cancers do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: each is unrelated to the others in etiology, afflicted organ system, pathophysiological manifestations, treatment protocol, response to therapy, and patient population. 
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 C.F.R. §1.141.
The election of species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144.
Should Applicant traverse on the ground that the species have unity of invention (37 C.F.R. §1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 8, 2021